Case 2:11-cv-03582-GW-SS Document 133 Filed 03/28/19 Page 1 of 2 Page ID #:3795




   1 FISHER & KREKORIAN
     Kevin Fisher (Bar No. 131455)
   2 rkf@fkslaw.net
     2121 Park Drive
   3 Los Angeles, California 90026
     Telephone: (310) 862-1225
   4 Facsimile: (310) 388-0805
   5 Attorneys for Claimants
     Teodoro Nguema Obiang Mangue
   6 and Sweetwater Malibu, LLC
   7
   8                                        UNITED STATES DISTRICT COURT
   9                                    CENTRAL DISTRICT OF CALIFORNIA
  10                                             WESTERN DIVISION
  11
  12 UNITED STATES OF AMERICA,                            CASE NO. CV 11-3582-GW-SSx
  13                           Plaintiff,
  14             vs.                                      ORDER RE STATUS
                                                          CONFERENCE RE SETTLEMENT
  15 ONE WHITE CRYSTAL-COVERED
     "BAD TOUR" GLOVE AND OTHER
  16 MICHAEL JACKSON
     MEMORABILIA; REAL PROPERTY
  17 LOCATED ON SWEETWATER
     MESA ROAD IN MALIBU,
  18 CALIFORNIA; ONE 2011 FERRARI
     599 GTO,
  19
              Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                        CASE NO. 2:11-03582-GW-SS
                                                                               PROPOSED ORDER
       04579.23529/4605224.1
Case 2:11-cv-03582-GW-SS Document 133 Filed 03/28/19 Page 2 of 2 Page ID #:3796




   1        This matter coming before the Court on the parties’ Joint Stipulation to
   2 Schedule a Status Conference Re Settlement, IT IS HEREBY ORDERED THAT:
   3
   4
   5        1. A Status Conference is scheduled for:
   6
   7        April 29, 2019 at 8:30 a.m.
   8
   9
  10        Date: March 28, 2019                   ____________________________
  11                                               Hon. George H. Wu
  12                                               United States District Judge
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -1-                    CASE NO. 2:11-03582-GW-SS
                                                                           PROPOSED ORDER
